DETAILED ACTION
The following is a Final Office Action on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Acknowledgment is made to the amendment received 8/6/2021.
Applicant’s amendments to the claims are sufficient to overcome the claim objections and 35 USC 112(b)/second paragraph rejections set forth in the previous office action. 

Claim Objections
Claim 26 is objected to because of the following informalities:  amend “wherein the processor is configured to determine the presence and concentration” to -wherein the processor is further configured to presence and concentration- in ll. 1-2.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 7, 15, 9, 27, 24 & 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roschak et al. (2009/0275840, previously cited) in view of Lin et al. (2006/0173359, previously cited).
Concerning claim 1, as illustrated in at least Fig. 3A-4D, Roschak et al. disclose a tissue sensing device configured for attachment to an electrosurgical knife for a cutting procedure (device 200 is capable of attachment to a medical appliance 300, which can be an electrosurgical knife for a cutting procedure; [0044]), the tissue sensing device comprising: 
a body having a proximal end portion configured to receive a portion of a housing of the electrosurgical knife (proximal end of handle portion 196 can engage a proximal end fitting (302) of medical appliance 300; [0026], [0044]), a distal end portion configured for movably supporting a blade of the electrosurgical knife (lumen 215 of catheter 202 supports a movable device/appliance 300; [0038]), and a grip portion between the distal end portion and the proximal end portion (distal end of handle portion 196; [0026]); 
an optical fiber configured to be connected to an optical console (sensing assembly 206 includes sensing element 208 on the distal end of catheter 202 and can be a fiber-optic system connected to control system 190 of catheter 202 that measures reflected light or energy; [0028-0029]), 

wherein: the distal end of the optical fiber is further arranged at the distal end portion such that when the blade is supported by the distal end portion, the distal end of the optical fiber is configured to be positioned separately to the blade and the distal end portion is configured to be moved relative to the blade (distal end sensing tip 208 can be positioned separately to the movable device 300 when movable appliance 300 is supported by coupling element 198, device 300 can be advanced and/or retracted through lumen 215 thus, from the perspective in space of the medical appliance 300 being stationary, the distal end portion 202 of device 200 is moved relative to medical appliance 300; [0023], [0028-0029], [0045-0046]). 
Concerning claim 7, Roschak et al. disclose an optical console (190) configured for tissue inspection ([0028]; Fig. 1). 
claim 15, Roschak et al. in view of Lin disclose the distal end (208) of the optical fiber configured to protrude past an end of the medical appliance/blade (300) when the medical appliance/blade (300) is retracted ([0027]; Fig. 3A). 
Concerning claim 9, Roschak et al. disclose the tissue sensing device (200) or comprises a lever (194) for moving the distal end portion of the tissue sensing device (200) between a first position in which the distal end portion is located at a tip portion of the medical appliance/blade (300), and a second position in which the distal end portion is located near the housing (302) of the electrosurgical knife ([0026], [0045]; Fig. 3A).
Concerning claim 27, Roschak et al. disclose when the medical appliance/blade (300) is supported by the distal end portion (202), the distal end portion (202) is configured to be moved toward a tip portion of the medical appliance/blade (300) and into a first position to configure the tissue sensing device (200) for sensing a tissue type of a tissue and is configured to be moved toward the housing (302) of the medical appliance/electrosurgical knife (300) and into a second position to configure the appliance/electrosurgical knife (300) for cutting the tissue, wherein the medical appliance/blade (300) is configured to remain stationary when the distal end portion (202) is moved between the first position and the second position (see rejection of claim 1 above). 
Concerning claim 24, as illustrated in at least Fig. 3A-4D, Roschak et al. disclose a system (inventive system 150; [0023]), comprising: 
a tissue sensing device configured for attachment to an electrosurgical knife for a cutting procedure (device 200 is capable of attachment to a medical , the tissue sensing device comprising: 
a body having a proximal end portion configured to receive a portion of a housing of the electrical knife (proximal end of handle portion 196 can engage a proximal end fitting (302) of medical appliance 300; [0026], [0044]), a distal end portion configured for movably supporting a blade of the electrosurgical knife (lumen 215 of catheter 202 supports a movable device/appliance 300; [0038]), and a grip portion between the distal end portion and the proximal end portion (distal end of handle portion 196; [0026]); 
an optical fiber configured to be connected to an optical console (sensing assembly 206 includes sensing element 208 on the distal end of catheter 202 and can be a fiber-optic system connected to control system 190 of catheter 202 that measures reflected light or energy; [0028-0029]), 
Roschak et al. fail to disclose the optical fiber having a distal end arranged at the distal end portion and a proximal end configured to be connected to the optical console. However, Lin et al. disclose a tissue sensing device (10) comprising a body (40) having a proximal end portion and a distal end portion (42), an optical sensor that is an optical fiber (44 or 45 or 46 or 47 or 48) having a distal end arranged at the distal end portion (42) and a proximal end configured to be connected to an optical console (20, 50, 60).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the fiber optic sensing system of Roschak et al. such that the optical fiber 
wherein: the distal end of the optical fiber is further arranged at the distal end portion such that when the blade is supported by the distal end portion, the distal end of the optical fiber is configured to be positioned separately to the blade and the distal end portion is configured to be moved relative to the blade; wherein the optical console is configured to receive light for spectral analysis (distal end sensing tip 208 can be positioned separately to the movable device 300 when movable appliance 300 is supported by coupling element 198, device 300 can be advanced and/or retracted through lumen 215 thus, from the perspective in space of the medical appliance 300 being stationary, the distal end portion 202 of device 200 is moved relative to medical appliance 300; [0023], [0028-0029], [0045-0046]). 
While Roschak et al. disclose control system (190) measures reflected light or energy to confirm the presence or absence of blood vessels ([0028-0029]), Roschak et al. fail to disclose a processor; and a non-transitory computer-readable medium that stores instructions, which when executed by the processor, cause the processor to: spectrally analyze the received light; identify a spectral signature; and determine from the spectral signature a tissue type in front of or in direct vicinity of the blade. However, Lin et al. further disclose the tissue sensing device (10) comprising a processor (60); and a non-transitory computer-readable medium that stores instructions (one or more 
Claim 29 is rejected upon the same rationale as applied to claim 27. 

Claims 2 & 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roschak et al. (2009/0275840, previously cited) in view of Lin et al. (2006/0173359, previously cited), as applied to claim 1, in further view of Fogarty et al. (6,405,733, previously cited).
Concerning claim 2, Roschak et al. in view of Lin et al. fail to disclose the optical fiber movably accommodated within the guiding tube.  However, Fogarty et al. disclose a medical device (Fig. 5A-C) comprising a sensing optical fiber (14) movably accommodated with respect to a blade (600) within a guiding tube (660).  At the time 
Concerning claim 5, Roschak et al. in view of Lin et al. fail to disclose the optical fiber configured to be moved relative to the distal end portion so that the distal end of the optical fiber protrudes beyond the distal end portion.  However, Fogarty et al. disclose a medical device (Fig. 5A-C) comprising a sensing optical fiber (14) adapted to move relative to a distal end portion of a body (400) so that the distal end of the optical fiber protrudes beyond the distal end portion.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Roschak et al. in view of Lin et al. such that the optical fiber is configured to be moved relative to the distal end portion so that the distal end of the optical fiber protrudes beyond the distal end portion in order to provide the benefit of deploying fiber optics as the operator sees fit as taught by Fogarty et al. (Col. 19, ll. 31-37, Col. 19-20, ll. 62-7, Col. 20, ll. 41-49; Fig. 5A-C) 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roschak et al. (2009/0275840, previously cited) in view of Lin et al. (2006/0173359), as applied to claim 1, in further view of Haijar (5,456,681, previously cited).
claim 3, Roschak et al. in view of Lin et al. fail to disclose a protection plug which is arranged at the distal end of the optical fiber and which is configured to protect the optical fiber and transmit light therethrough.  However, Haijar further disclose a protection plug (15) arranged at the distal end of the optical fiber and which is configured to protect the optical fiber and transmit light therethrough.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Roschak et al. in view of Lin et al. to further comprise a protection plug which is arranged at the distal end of the optical fiber and which is configured to protect the optical fiber and transmit light therethrough in order to provide the benefit of isolating the fiber from the surroundings as taught by Haijar. (Col. 3-4, ll. 58-32; Fig. 4a-e)

Claims 4 & 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roschak et al. (2009/0275840, previously cited) in view of Lin et al. (2006/0173359, previously cited) and Fogarty et al. (6,405,733, previously cited), as applied to claim 2, in further view of Haijar (5,456,681, previously cited).
Concerning claim 4¸Roschak et al. in view of Lin et al. and Fogarty fail to disclose a cleaning element arranged and configured for cleaning a tip of the optical fiber when the optical fiber is moving inside the guiding tube.  However, Haijar disclose a medical device (10) comprising an optical fiber (14) movably accommodated within the guiding tube (20) and a cleaning element (22) being arranged and configured for cleaning the tip of the optical fiber (14) when the optical fiber is moving inside the guiding tube (20).  At the time the invention was effectively filed, it would have been 
Concerning claim 12, Haijar further disclose the cleaning element (22) comprises a brush arranged in the guiding tube (20) or at the guiding tube (20) (Col. 4, ll. 58-32; Fig. 4a-e). 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roschak et al. (2009/0275840, previously cited) in view of Lin et al. (2006/0173359, previously cited), as applied to claim 1, in further view of Tierney (2007/0239033, previously cited).
Concerning claim 6, Roschak et al. in view of Lin et al. fail to disclose a fiber connector for optically connecting the optical fiber to an optical cable for connecting the optical fiber to the optical console.  However, Tierney et al. disclose a device (2) comprising a fiber connector (58) for optically connecting an optical fiber (25) to an optical cable (24) for connecting the optical fiber (25) to an optical console (5).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Roschak et al. in view of Lin et al. to further comprise a fiber connector for optically connecting the optical fiber to an optical cable for connecting the optical fiber to the optical console in order to provide the benefit of 

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roschak et al. (2009/0275840, previously cited) in view of Lin et al. (2006/0173359, previously cited), as applied to claim 15, in further view of Mische et al. (2007/0112343, previously cited). 
Concerning claim 10, Roschak et al. in view of Lin et al. fail to disclose an elastic element for biasing the distal end portion of the tissue sensing device in a direction to a tip portion of the blade.  However, Mische et al. disclose an electrosurgical knife (10) comprising an elastic element (22) for biasing a distal end portion of a device (16) in a direction to a tip portion (20) of a blade (18).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Roschak et al. in view of Lin et al. to further comprise an elastic element for biasing the distal end portion of the tissue sensing device in a direction to a tip portion of the blade in order to provide the benefit of maintaining the distal end portion in a non-retracted position when not actively pulled backwards as taught by Mische et al. ([0034]; Fig. 1A-B)
Concerning claim 11, Roschak et al. in view of Lin et al. fail to disclose the grip portion configured to be elastically deformed to move the distal end portion relative to the blade of the electrosurgical knife.  However, Mische et al. disclose an electrosurgical knife (10) comprising a grip portion (12, 16, 22) that is configured to be elastically deformed (spring 22 is elastically deformed) to move a distal end portion of a device 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roschak et al. (2009/0275840, previously cited) in view of Lin et al. (2006/0173359, previously cited), as applied to claim 15, in further view of Allen (4,314,559, previously cited).
Concerning claim 13, Roschak et al. in view of Lin et al. fail to disclose the blade coated with an anti-sticking layer.  However, Allan discloses an electrosurgical blade (10) that is coated with an anti-sticking layer (26).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Roschak et al. in view of Lin et al. such that the blade is coated with an anti-sticking layer in order to provide the benefit of avoiding the blade sticking to the tissue and causing blade dullness as taught by Allen. (Col. 1, ll. 34-47, Col. 3, ll. 25-37; Fig. 2)

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roschak et al. (2009/0275840, previously cited) in view of Lin et al. (2006/0173359, previously cited), as applied to claim 15, in further view of Maahs et al. (2006/0184161, previously cited).
Concerning claim 14, while Roschak et al. in view of Lin et al. disclose the working tip (310) of device (300) can be any one of a variety of medical appliances and can be interchangeable ([0047], Fig. 4A-D), Roschak et al. fail to disclose the knife to be electrosurgical and further comprising an electrical console for providing electrical current to the blade of the electrosurgical knife for the cutting procedure.  However, Maahs et al. disclose an electrosurgical device comprising interchangeable tips (60-78), including an electrosurgical needle knife (78) that inherently comprises an electrical console for providing electrical current to the blade of the electrosurgical knife for a cutting procedure.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Roschak et al. in view of Lin et al. such that the knife is electrosurgical in order to provide the benefit of performing simultaneous tissue cutting and ablation procedures as taught by Maahs et al. ([0041]; Fig. 3A-J)

Claims 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roschak et al. (2009/0275840, previously cited) in view of Lin et al. (2006/0173359, previously cited), as applied to claim 24, in further view of Balbierz et al. (2002/0026127).
Concerning claims 25-26, Lin et al. further disclose a white light source (20) adapted to transmit white light through the second optical fiber (46 or 47 or 48) ([0048]; Fig. 1).  While Lin et al. disclose detecting fluorophores ([0061]), Roschak et al. in view 

Claims 16 & 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roschak et al. (2009/0275840, previously cited) in view of Maahs et al. (2006/0184161, previously cited) and Lin et al. (2006/0173359, previously cited). 
Concerning claim 16, as illustrated in at least Fig. 3A-4D, Roschak et al. disclose a knife for a cutting procedure (Fig. 3A), the knife comprising:  
While Roschak et al. disclose the working tip (310) of device (300) can be any one of a variety of medical appliances and can be interchangeable ([0047], Fig. 4A-D), Roschak et al. fail to disclose the knife to be an electrosurgical knife for a cutting procedure.  However, Maahs et al. disclose an electrosurgical device comprising 
a blade (biopsy/coring device 300; [0047]);
a tissue sensing device (device 200 is capable of attachment to a medical appliance 300, which can be an electrosurgical knife for a cutting procedure; [0044]) comprising 
a body having a proximal end portion configured to receive a portion of a housing of the electrosurgical knife (proximal end of handle portion 196 can engage a proximal end fitting (302) of medical appliance 300; [0026], [0044]), a distal end portion configured for movably supporting the blade (lumen 215 of catheter 202 supports a movable device/appliance 300; [0038]), and a grip portion between the distal end portion and the proximal end portion (distal end of handle portion 196; [0026]); 
an optical fiber configured to be connected to an optical console (sensing assembly 206 includes sensing element 208 on the distal end of catheter 202 and can be a fiber-optic system connected to control system 190 of catheter 202 that measures reflected light or energy; [0028-0029]), 
Roschak et al. fail to disclose the optical fiber having a distal end arranged at the distal end portion and a proximal end configured to be connected to the optical console. However, Lin et al. disclose a tissue sensing device (10) comprising a body (40) having 
wherein the distal end of the optical fiber is further arranged at the distal end portion such that when the blade is supported by the distal end portion, the distal end of the optical fiber is configured to be positioned separately to the blade, and the distal end portion is configured to be moved relative to the blade (distal end sensing tip 208 can be positioned separately to the movable device 300 when movable appliance 300 is supported by coupling element 198, device 300 can be advanced and/or retracted through lumen 215 thus, from the perspective in space of the medical appliance 300 being stationary, the distal end portion 202 of device 200 is moved relative to medical appliance 300; [0023], [0028-0029], [0045-0046]); 
and the housing, wherein the housing is configured to be attached to the proximal end portion of the body of the tissue sensing device (appliance 300 includes fitting 302 that engages handle 196 of device 200; [0044]), wherein the blade is configured to be movably supported by the distal end portion of the body of the tissue sensing device (distal end sensing tip 208 can be positioned separately to . 
Claim 28 is rejected upon the same rationale as provided for claim 27. 

Claims 17 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roschak et al. (2009/0275840, previously cited) in view of Maahs et al. (2006/0184161, previously cited) and Lin et al. (2006/0173359, previously cited), as applied to claim 16, in further view of Fogarty et al. (6,405,733, previously cited).
Claim 17 is rejected upon the same rationale as applied to claim 2. 
Claim 20 is rejected upon the same rationale as applied to claim 5. 

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roschak et al. (2009/0275840, previously cited) in view of Maahs et al. (2006/0184161, previously cited) and Lin et al. (2006/0173359, previously cited), as applied to claim 16, in further view of Haijar (5,456,681, previously cited).
Claim 18 is rejected upon the same rationale as applied to claim 3. 
Claim 19 is rejected upon the same rationale as applied to claim 4. 

Response to Arguments
15/570102 have been fully considered but they are not persuasive.
In response to Applicant’s arguments that the proposed modification would render the device of Roschak unsatisfactory for its intended purpose since an electrosurgical device would not follow that “blood vessels or other structures must be avoided while cutting or removing tissue” since “the non-electrical devices as discussed in Roschak would pose a greater risk of bleeding and related complications due to the non-electrical devices not cauterizing incisions to stop bleeding”, the Examiner respectfully disagrees.  Roschak broadly teaches that “[t]he invention relates to devices and method for sensing structures within tissue (such as blood vessels or other organs) while performing a procedure at the site”.  While Roschak teaches a specific use relating to an embodiment for puncturing tissue (i.e., simple aspiration needle, trans-bronchial aspiration needle, biopsy device, forceps, brush; [0047]), Roschak teaches that element “300” is a “medical appliance”.  Thus, Roschak contemplates “medical appliance 300” to be one of many different types that can be used with the sensing “device 200” by having coupling element 198 for “engaging a medical appliance 300” ([0044]).  
In response to Applicant's argument that Roschak “does not teach or suggest ‘[a] teaching sensing device configured for attachment to an electrosurgical knife for a cutting procedure’”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Roschak clearly 
 In response to Applicant's argument that Roschak “does not teach or suggest any configuration wherein a blade of an electrosurgical knife is configured to remain stationary when a distal portion is moved between a first position (for sensing a tissue type) and a second position (for cutting tissue)” since Roschak teaches the “handle 196 may ‘include an actuating member 194 for advancing and/or retracting the appliance 300 once inserted through the device’”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  While Roschak teaches moving sliding mechanism/actuator 194 to move medical appliance 300 with respect to “device 200” ([0027]), the alternative perspective can be taken that handle portion 196 can be moved to extend/retract sensing element 208 with respect to medical appliance 300 while sliding mechanism/actuator 194 and thus medical appliance 300 are held stationary. 
The Examiner notes to Applicant that the claims fail to recite specific structural features of the blade (i.e., shape) nor the proximal and distal portions of the tissue sensing devices (220, 240).  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on (303) 297-4276.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794